FILED
                                                                     Aug 20 2018, 10:04 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANT                              ATTORNEYS FOR APPELLEE
Scott L. Barnhart                                    Curtis T. Hill, Jr.
Brooke Smith                                         Attorney General of Indiana
Keffer Barnhart LLP                                  James B. Martin
Indianapolis, Indiana                                Deputy Attorney General
                                                     Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Ronnie Ricketts, Jr.,                                     August 20, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-444
        v.                                                Appeal from the Vanderburgh
                                                          Superior Court
State of Indiana,                                         The Honorable Robert J. Pigman,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          82D03-1703-F2-1230



Bradford, Judge




Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018                            Page 1 of 13
                                           Case Summary
      In March of 2017, Ronnie Ricketts, Jr., located his domestic partner Sarah

      Metcalf eating dinner with two men at an Evansville mission, one of whom

      Ricketts had told Metcalf not to see anymore. Ricketts told the two men that

      they were dead, retrieved two handguns from his vehicle parked outside, and

      shot out a window of the mission when he found the door barred. The State

      charged Ricketts with Level 2 felony burglary. In late November and early

      December of 2017, Ricketts requested that he be allowed to dismiss his public

      defender and continue pro se. After Ricketts explained to the trial court that he

      had been diagnosed with several mental illnesses and that his medications were

      no longer effective, the trial court denied Ricketts’s request to proceed pro se. A

      jury convicted Ricketts as charged, and the trial court sentenced him to

      seventeen and one-half years of incarceration. Ricketts contends that the trial

      court erred in denying his request to represent himself and that his sentence is

      inappropriately harsh. Because we disagree with both contentions, we affirm.



                             Facts and Procedural History
[1]   On March 2, 2017, Maurice Huffman, Huffman’s mother, James Smith, and

      Metcalf were eating dinner together in the dining hall at the Evansville Rescue

      Mission. There were “a lot” of children volunteering in the Rescue Mission

      that day. Tr. Vol. II p. 235. Metcalf had had sexual intercourse with Smith on

      a single occasion, and Ricketts, the father of Metcalf’s infant daughter and with

      whom she had been romantically involved for approximately four years, had


      Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018         Page 2 of 13
      previously told Metcalf not to associate with Smith anymore. As the quartet

      was eating, Ricketts came into the hall, called Metcalf a “lying whore[,]” and

      told Huffman and Smith that if they did not leave her alone “[they] would be

      dead.” Tr. Vol. II pp. 57, 176. According to Smith, Ricketts entered the hall;

      said “this is how it’s f-ing going to be” to Metcalf; and told Smith and Huffman,

      “you are both going to die now[.]” Tr. Vol. II p. 67.


[2]   Metcalf followed Ricketts outside as he retrieved two handguns from his

      vehicle. Despite Metcalf begging him to stop, Ricketts tried to reenter the

      Rescue Mission, and, when he discovered that he could not reenter through the

      door, shot out a window and stepped through. Smith ran to the kitchen and

      Hoffman ran out the back door and hid behind a dumpster. Ricketts searched

      for Smith and Hoffman without success, returned to his vehicle, and drove off.

      After a vehicular pursuit, police apprehended Ricketts in front of his home.


[3]   Ricketts told police after his arrest that he and Metcalf had been together for

      four years and that he had gone to the mission to see if she was lying to him.

      Ricketts told an interviewer that


              [t]he first time when I went in, and I seen her with ‘em, and I got
              pissed. I went back out to the truck got [the handguns]. They
              shut me out with the door—the wooden doors, so I shot the
              window out. I didn’t shoot at nobody. I didn’t hurt nobody. I
              shot the window out. Kick—pushed it through, and went
              through it and went after ‘em.
      State’s Ex. 40. The interviewing detective asked Ricketts if he told both Smith

      and Huffman that he was going to kill them, to which Ricketts responded,



      Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018        Page 3 of 13
      “You’re damn right I did.” State’s Ex. 40. When the detective asked, “if you

      would have found them would you have shot them?”, Ricketts replied, “Oh,

      yeah.” The detective then asked or stated, “You–you wanted to kill them[,]” to

      which Ricketts replied, “Yeah.” State’s Ex. 40. On March 6, 2017, the State

      charged Ricketts with Level 2 felony burglary.


[4]   At a hearing on November 28, 2017, Ricketts told the trial court that he wished

      to proceed pro se because trial counsel had agreed to delays in the case and had

      been unsuccessful in having his bail reduced. The trial court denied Ricketts’s

      request to proceed pro se. At a hearing on December 4, 2017, Ricketts again

      indicated that he wanted to proceed pro se. Ricketts’s trial counsel indicated

      that Ricketts wanted to be added to the trial court’s calendar because he wanted

      “to make a record that he wishes to proceed pro-se[,]” the hearing the previous

      week had been before a substitute judge, and “there’s a stronger record that

      needs to be laid.” Tr. Vol. II p. 22. The following exchange occurred:


              THE COURT: Okay you do not want [trial counsel] to represent
              you?
              [Ricketts]: No, sir.
              THE COURT: Okay do you want to tell me why?
              [Ricketts]: Not really a reason. [J]ust that she hasn’t been doing
              nothing. I’ve been in here for nine months. I’ve had [a] heart
              attack, and my health issues are pretty bad, and my other stuff’s
              going on and—
              THE COURT: Okay.
              [Ricketts]: I don’t think she’s been doing what she should do to
              try and get me out.



      Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018         Page 4 of 13
        THE COURT: Well it’s not up to her whether you get out.
        That’s up to the court. Uh, have you ever represented yourself
        before?
        [Ricketts]: No, sir. This is the first time I’ve ever been in jail.
        THE COURT: Okay. Well the—do you have any familiarity
        with the rules of evidence or the trial procedures, court
        procedures anything like that?
        [Ricketts]: Not really. We got the law books in here though.
        THE COURT: Do you understand that it’s almost always
        unwise to represent yourself?
        [Ricketts]: Yes, like I said, it’s my first time, sir. I’m not—.
        THE COURT: Okay. That throughout the trial the State of
        Indiana will be represented by an experienced legal counsel. I’m
        not sure in your case who that is, but someone who has legal
        training, and that they will, um, be they are representative. And
        that will be held—uh, I—the Court will be required, as a matter
        of law, to hold you to the same standards. I can’t let you violate
        the rules of evidence, or trial procedure, or anything in that
        way—nature. You’re going to have to present your case
        according to the law. You understand that?
        [Ricketts]: Yes, sir.
        THE COURT: Um, that I can’t give you any other special
        indulgence. I can’t give you—change your sentence because you
        represented yourself. You can’t get a more serious sentence, but
        you also can’t get a lesser sentence. Do you understand that?
        [Ricketts]: Yes, sir.
        THE COURT: Lawyers can—have been trained on how to
        question witnesses, cross-examine witnesses, gather evidence,
        objective [sic] evidence, identify evidence that might be harmful,
        or illegally obtained by the government, and move[] to suppress
        or exclude that evidence in ways that I’m pretty confident you’re
        not capable of right now. Do you understand that?
        [Ricketts]: Yes, sir.


Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018            Page 5 of 13
        THE COURT: Um, have you ever—have you ever been found
        mentally incompetent for any reason?
        [Ricketts]: I got out of the military on mental health issues.
        THE COURT: Okay what—what generally speaking what were
        they?
        [Ricketts]: Uh, depression, personality disorder, and PTSD.
        THE COURT: Do you currently take medication for that?
        [Ricketts]: Yes, sir. I’ve been seeing a therapist—a psychiatrist
        for—well off and on for twenty years. But I’ve also been seeing
        them at the VA for the last six years.
        THE COURT: Okay.
        [Ricketts]: On a regular basis.
        THE COURT: All right. Does any of that medication interfere
        with your thinking?
        [Ricketts]: It don’t—it hasn’t been helping, the stuff I’ve been
        taking. I told my therapist before this happened that my
        medicine wasn’t working and I was needing to get something
        stronger, and then this happened.
        THE COURT: Okay.
        [Ricketts]: Also on pain medication and about six other different
        medications. Anxiety medication, and stuff like that too.
        THE COURT: Is that going to interfere with your ability to, uh,
        represent yourself? Concentrate on the case? Do the research
        that’s necessary? Look up, you know, the relevant law and facts,
        and—?
        [Ricketts]: It could sir. I’m not for sure. Like, I said I’ve never
        had to do anything like this before.
        THE COURT: Well if there’s a possibility that that’s going to
        interfere, how are you going to do that if you’re representing
        yourself?
        [Ricketts]: I have no idea sir.


Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018            Page 6 of 13
        THE COURT: Okay.
        [Ricketts]: I will just have to do the best I can.
        THE COURT: What makes you think you—um, how far did
        you go in school?
        [Ricketts]: I graduate[d] high school and took a couple years of
        automotive school at Ivy Tech College.
        THE COURT: Okay can you—okay. And how long were you
        in the arm—were you in the army?
        [Ricketts]: Yes sir. I was Army Military Police for three years
        before I got out on the medical, and then I got back and went
        into the Indiana National Guard for six years and got out in
        2004.
        THE COURT: Okay. Have you ever seen a final argument or
        an opening statement given in a criminal case?
        [Ricketts]: We did it in high school once, sir.
        THE COURT: All right. Have you—
        [Ricketts]: It’s been a while back.
        THE COURT: Have you ever been in a courtroom for any
        reason?
        [Ricketts]: No sir.
        THE COURT: All right I’m going to deny your request Mr.
        Ricketts. I’m not confident you can represent yourself
        adequately. You’re entitled to a fair trial, uh, it’s been my
        experience that most people who represent themselves just screw
        up their case big time. That generally speaking, would not be
        enough. If that was all there was to it I’d probably let you go
        ahead and represent yourself, but the mental problems, the
        emotional issues, those kind of things will intensify the pressure
        as a trial gets closer. Um, trials are [an] immensely [] nerve-
        racking experience for everyone involved, and that will not help
        whatever mental condition or emotional problems that you are
        suffering from. I’m afraid that you would—might for lack of a
        better term, come un- come undone during the trial and then end

Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018         Page 7 of 13
              up either saying or doing something that would devastate your
              case.
      Tr. Vol. II pp. 22–27. The case proceeded to trial on January 8 and 9, 2018,

      after which the jury found Ricketts guilty as charged.


[5]   On February 9, 2018, the trial court held a sentencing hearing. The trial court

      found Ricketts’s basically-law-abiding life before the instant offense to be

      mitigating. The trial court found the facts and circumstances of the offense to

      be aggravating and sentenced Ricketts to the advisory term of seventeen and

      one-half years of incarceration.



                                  Discussion and Decision
                              I. Right to Self-Representation
[6]   Ricketts contends that the trial court erroneously denied him his right to self-

      representation. “The Sixth Amendment guarantees a mentally competent

      defendant the right to represent himself in a criminal trial, no matter how

      foolish that choice may seem.” Imani v. Pollard, 826 F.3d 939, 941 (7th Cir.

      2016) (citing Faretta v. California, 422 U.S. 806 (1975)). The trial court “must

      determine that the defendant’s waiver of counsel is knowing, voluntary, and

      intelligent.” Wilson v. State, 94 N.E.3d 312, 320 (Ind. Ct. App. 2018). There

      are no “talking points” a trial court is required to use, but it must advise a

      defendant of the “dangers and disadvantages of proceeding without counsel”

      and “come to a ‘considered determination’ that the defendant is making a

      knowing, voluntary, and intelligent waiver of his right to counsel.” Id. at 320–


      Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018         Page 8 of 13
      21 (citing Poynter v. State, 749 N.E.2d 1122, 1126 (Ind. 2001)). However, if the

      request is timely, a trial court cannot deny a competent individual the right to

      represent himself. Imani, 826 F.3d at 941.


[7]   That said, “a trial court may deny a defendant’s request to act pro se when the

      defendant is mentally competent to stand trial but suffers from severe mental

      illness to the point where he is not competent to conduct trial proceedings by

      himself.” Edwards v. State, 902 N.E.2d 821, 824 (Ind. 2009). This

      determination “involve[s] a fact-sensitive evaluation of the defendant’s

      capabilities that the trial court is best-situated to make.” Id. “Indeed, the

      [United States] Supreme Court noted in [Indiana v. Edwards, 554 U.S. 164

      (2008),] that ‘the trial judge […] will often prove best able to make more fine-

      tuned mental capacity decisions, tailored to the individualized circumstances of

      a particular defendant.’” Id. (quoting Edwards, 554 U.S. at 177). A trial court’s

      “determination of competence to act pro se will be reviewed under the clearly

      erroneous standard.” Edwards, 902 N.E.2d at 824.


[8]   Keeping in mind the difficult task Ricketts has on appeal, we conclude that he

      has failed to establish clear error. The record indicates that Ricketts was

      suffering from many severe mental illnesses prior to trial and that his treatments

      were no longer effective. Ricketts told the trial court that he had been

      discharged from the military for his mental health issues; was suffering from

      depression, personality disorder, PTSD, and anxiety; and had been receiving

      psychiatric care for twenty years with regular care for the past six.

      Significantly, Ricketts also indicated that his medications had ceased to be


      Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018         Page 9 of 13
      effective before the events of March 2, 2017, and there is no indication that that

      situation had been remedied during his incarceration. Ricketts admitted that

      his mental health issues could interfere with his ability to represent himself and

      that he had “no idea” how he would be able to represent himself if they did.

      Tr. Vol. II p. 26. Ricketts’s representations regarding his inadequately-treated

      mental illnesses and his admissions as to their potential effect on his ability to

      defend himself support a conclusion that he was not competent to proceed pro

      se. Moreover, the trial court was in the best position make a first-hand

      evaluation of Ricketts’s mental state based on its interactions with him. Given

      the trial court’s familiarity with Ricketts and its opportunity to observe him in

      person, we are doubly reluctant to second-guess its conclusion that he was not

      competent to represent himself at trial.


[9]   The record indicates that the trial court clearly understood that it could not

      deny Ricketts the right to represent himself simply because it would be a bad

      idea. In this case, however, there was more, as Ricketts had mental and

      emotional health issues that the trial court concluded would likely intensify as

      trial approached, generating a distinct possibility that Ricketts would come

      “undone” under the pressure. Based on the record before the trial court, none

      of this approaches the level of clear error. Under the circumstances of his case,

      Ricketts has failed to establish that the trial court’s decision in this regard was

      clearly erroneous.




      Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018         Page 10 of 13
                                                 II. Sentence
[10]   Ricketts contends that his seventeen-and-one-half-year advisory sentence for

       Level 2 felony burglary is inappropriately harsh. We “may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” Ind. Appellate Rule 7(B). “Although

       appellate review of sentences must give due consideration to the trial court’s

       sentence because of the special expertise of the trial bench in making sentencing

       decisions, Appellate Rule 7(B) is an authorization to revise sentences when

       certain broad conditions are satisfied.” Shouse v. State, 849 N.E.2d 650, 660

       (Ind. Ct. App. 2006), trans. denied (citations and quotation marks omitted). In

       addition to the “due consideration” we are required to give to the trial court’s

       sentencing decision, “we understand and recognize the unique perspective a

       trial court brings to its sentencing decisions.” Rutherford v. State, 866 N.E.2d

       867, 873 (Ind. Ct. App. 2007). Indiana Code section 35-50-2-4.5 provides, in

       part, that “[a] person who commits a Level 5 felony […] shall be imprisoned for

       a fixed term of between ten (10) and thirty (30) years, with the advisory

       sentence being seventeen and one-half (17 ½) years.”


[11]   The nature of Ricketts’s crime weighs against his sentence being inappropriate.

       As the trial court observed, it was only necessary for Level 2 felony burglary

       that Ricketts be armed with a deadly weapon when he broke and entered the

       Rescue Mission; thus, firing one of his handguns goes beyond the acts necessary

       to prove the crime with which he was charged. As for the nature of the


       Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018        Page 11 of 13
       Ricketts’s actions, he, motivated by jealousy and admittedly with the intent to

       kill Smith and Huffman, armed himself with two loaded handguns and shot his

       way into the Rescue Mission when he found the way barred. Smith and

       Huffman, as well as the many children volunteering in the Rescue Mission at

       the time, scrambled for their lives. Although Ricketts fortunately did not injure

       anybody, he broke into the Rescue Mission fully intending to shoot Smith and

       Huffman, and his shot through the window certainly could have injured anyone

       who might have been nearby. Moreover, Ricketts’s offense has had an ongoing

       negative effect on the Rescue Mission and those that it serves, many of whom

       are homeless and have no other place to go. Following Ricketts’s offense,

       many groups that had planned to send children to volunteer at the Rescue

       Mission have cancelled, and parents of some child volunteers indicated that

       they would not be returning. The egregious nature of Ricketts’s offense, which

       was far more serious than needed to support the charge against him, justifies his

       advisory sentence.


[12]   As for Ricketts’s character, the egregious and very dangerous nature of his

       offense does not speak well of it. Despite several witnesses testifying at

       sentencing on Ricketts’s behalf, generally indicating that he was a good father,

       neighbor, and/or friend, his character was such that he was willing to sacrifice

       the well-being of his infant daughter to exact revenge on Smith and Huffman.

       Although we also acknowledge that Ricketts has no prior felony convictions,

       we cannot say that his past ability to more-or-less follow the law is sufficient to




       Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018        Page 12 of 13
       render his seventeen-and-one-half-year sentence inappropriate. Ricketts has

       failed to establish that his sentence is inappropriate.


[13]   We affirm the judgment of the trial court.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 18A-CR-444 | August 20, 2018   Page 13 of 13